Citation Nr: 1742092	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-28 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for meningioma (brain tumor), to include as a result of herbicide exposure.

2.  Entitlement to service connection for a myeloproliferative syndrome (diagnosed as thrombocytosis), to include as a result of herbicide exposure.

3.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1955 to July 1964 and from May 1966 to January 1968.  He served in the Republic of Vietnam from May 1967 to May 1968.  The Appellant is the Veteran's surviving spouse, and she has been substituted as the claimant in this case.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This matter was previously before the Board in May 2016 when it was remanded for additional development with instruction to obtain an opinion as to the etiology of the Veteran's diagnosed benign brain tumor with resultant right-sided hemiparesis and his diagnosed thrombocytosis in order to determine whether the diagnoses are related to service and exposure to herbicides.

Pursuant to the Board's May 2016 remand, the Agency of Original Jurisdiction (AOJ) performed additional development, obtained a VA opinion, which was responsive to the questions asked of the examiner, and issued a Supplemental Statement of the Case (SSOC) in September 2016.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's May 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

VA was notified of the Veteran's death in October 2016 and received the Appellant's VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits for a Surviving Spouse or Child in November 2016.  

In a November 2016 rating decision, the RO denied the Veteran's claim of entitlement to service connection for cause of death.  The Veteran filed a timely notice of disagreement (NOD) in February 2017.  However, a Statement of the Case (SOC) regarding this claim has not been issued.  The Board is required to remand the case for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

VA received the Appellant's VA Form 21P-0847 in February 2017 and informed the Appellant that she had been substituted for the Veteran in this case in a March 2017 notice letter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

FINDINGS OF FACT

1.  The Veteran's diagnosed meningioma (brain tumor) did not have onset during active service, did not manifest within one year of separation from active service, and was not caused by active service.

2.  The Veteran's diagnosed myeloproliferative syndrome (diagnosed as thrombocytosis) did not have onset during active service, did not manifest within one year of separation from active service, and was not caused by active service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for meningioma (brain tumor), to include as a result of herbicide exposure have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for myeloproliferative syndrome (diagnosed as thrombocytosis), to include as a result of herbicide exposure have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Here, however, the Veteran was not diagnosed with a brain tumor or thrombocytosis until 2011, and there is no indication of a brain tumor or thrombocytosis or symptoms of either, prior to, during, or within one year of service.

For purposes of establishing service connection for a disability resulting from exposure to certain herbicide agents, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which the Veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Here, the Veteran served in Vietnam within the above time period and is presumed to have been exposed to herbicides, such as Agent Orange.

Certain specified diseases will be presumed service-connected due to herbicide exposure during service, if they manifest to a compensable degree at any time after service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Neither meningioma nor myeloproliferative syndrome is listed under 3.309(e).

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The Board acknowledges the research conducted and provided by the Appellant regarding possible connections between the Veteran's diagnoses and exposure to herbicides, such as Agent Orange.  However, VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).

A.  Meningioma (brain tumor)

The Appellant contends that the Veteran's exposure to herbicides during his service in Vietnam was the direct cause of his diagnosed brain tumor.

In August 2011, the Veteran submitted a statement from his neurosurgeon.  In the statement, the neurosurgeon noted that the Veteran had been under his care since May 2011 and that the Veteran's benign brain tumor was excised in June 2011.  The physician stated that "as a Board Certified Neurological Surgeon with 22 years clinical experience, it is my opinion that [the Veteran] may have incurred his brain tumor as a result of his exposure to the herbicidal/dioxide (Agent Orange) used during the time of his Vietnam tour."  The Board found the nature of this opinion to be speculative.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.

In August 2012, the Veteran was provided a VA medical opinion to determine whether his diagnosed brain tumor was related to herbicide exposure.  The examiner found that the diagnosed conditions were not related to herbicide exposure solely on the basis that they are not listed as being presumptively caused by this exposure.  CAVC has indicated that "[t]he availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board found that an addendum to the August 2012 opinion was necessary in order to determine whether, based on current science and medical literature, these disorders could still be related to the Veteran's in-service herbicide exposure.

In the May 2016 VA medical opinion, the examiner determined that the Veteran's conditions were less likely than not secondary to in-service exposure to herbicides.  The examiner reviewed medical literature, conditions and diseases with known relation to herbicide exposure, and the Veteran's medical record.  The examiner found that the Veteran's diagnosed brain tumor does not have a known relationship to herbicide exposure.  The examiner also noted that based on current science and medical literature, the Veteran's condition is less likely than not secondary to in-service exposure to herbicides.  The examiner indicated that he could not determine the etiology of the benign brain "without resorting to mere speculation as on review of the medical literature, the etiology of this condition does not have a definitive known etiology."  The Board finds that the physician who provided the May 2016 VA medical opinion was an appropriate examiner consistent with the May 2016 remand directive.  As such, no other medical specialist is needed.  The Board finds the opinion adequate and sufficient to resolve the issues on appeal and affords it high probative value.

The Appellant submitted a copy of a prior Board decision that granted service connection for a brain tumor due to exposure to herbicides for another Veteran.  However, it is well-established that decisions of the Board have no precedential value.  See 38 C.F.R. § 20.1303; see also Lynch v. Gober, 11 Vet. App. 22, 27 (1997).  Previously issued Board decisions are binding only with regard to the specific case decided, and thus lack probative value in the present appeal.  Moreover, contrary to that prior decision, in this particular case, the Board finds that the most persuasive medical opinion evidence of record weighs against the claim.

As noted above, the Veteran's diagnosed meningioma is not on the list of the diseases associated with herbicide exposure for purposes of the presumption for service connection.  Therefore, service connection cannot be granted on a presumptive basis.

The Board finds that the preponderance of the evidence is against the claim of entitlement to service-connection for meningioma on a direct basis or on a secondary causation or aggravation basis.  The Board finds that the Veteran was diagnosed with a brain tumor but does not find that it was related to an in-service injury or disease because the weight of the evidence demonstrates no in-service injury, disease, or event to which the brain tumor could be related.  Service treatment records (STR) reflect no indication or symptoms of a brain tumor.

Service and post-service treatment records are evidence against the Appellant's claim.  The earliest evidence on the record of a brain tumor comes from an August 2011 letter from the Veteran's physician, indicating a diagnosis of a brain tumor in May 2011.  STRs contain no evidence of symptoms attributed to the brain tumor during service or at separation from service.  The Appellant does not contend that the Veteran had any manifestation of a brain tumor during service or that any aspect of his service, other than the claimed exposure to Agent Orange, caused his brain tumor.  The Appellant bases this claim solely on presumptive service connection through exposure to Agent Orange.  Thus, the Board finds that direct service connection for his diagnosed brain tumor is not warranted.

For these reasons, the Board finds that the preponderance of the evidence weighs against the claim of service connection for meningioma (brain tumor); consequently, the claim must be denied.  The preponderance of the evidence is against all the theories of the claim; therefore, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B.  Myeloproliferative syndrome (diagnosed as thrombocytosis)

The Appellant contends that the Veteran's exposure to herbicides, such as Agent Orange, during his service in Vietnam was the direct cause of his myeloproliferative syndrome, diagnosed as thrombocytosis.

As discussed above, the Veteran was afforded a VA medical opinion in August 2012.  The Board found that an addendum to that opinion was necessary in order to determine whether, based on current science and medical literature, the Veteran's diagnoses could be related to the Veteran's in-service herbicide exposure.

In the May 2016 VA medical opinion, the examiner determined that the Veteran's conditions were less likely than not secondary to in-service exposure to herbicides.  The examiner reviewed medical literature, conditions and diseases with known relation to herbicide exposure, and the Veteran's medical record.  The examiner found that the Veteran's myeloproliferative syndrome does not have a known relationship to herbicide exposure.  The examiner noted that based on current science and the medical literature, the Veteran's condition is less likely than not secondary to in-service exposure to herbicides.  As noted above, the Board finds the opinion sufficient to resolve the issues on appeal and affords it high probative value.

As noted above, myeloproliferative syndrome, diagnosed as thrombocytosis, is not on the list of diseases associated with herbicide exposure for purposes of the presumption for service connection.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309.  Therefore, service connection cannot be granted on a presumptive basis.

The Board finds that the preponderance of the evidence is against the claim of entitlement to service-connection for myeloproliferative syndrome on a direct basis or on a secondary causation or aggravation basis.  The Board finds that the Veteran had myeloproliferative syndrome diagnosed as thrombocytosis but does not find that it is related to an in-service injury or disease because the weight of the evidence demonstrates no in-service injury, disease, or event to which thrombocytosis could be related.  STRs reflect no injury or disease related to a diagnosis of myeloproliferative syndrome.

Service and post-service treatment records are evidence against the Veteran's claim.  The earliest evidence of thrombocytosis comes from medical treatment records dated November 2011, indicating a diagnosis of thrombocytosis in October 2011.  STRs contain no evidence of symptoms attributed to thrombocytosis during service or at separation from service.  The Appellant does not contend that the Veteran had any manifestation of thrombocytosis during service or that any aspect of his service, other than the claimed exposure to Agent Orange, caused the thrombocytosis.  The Appellant bases this claim solely on presumptive service connection through exposure to Agent Orange.  Thus, the Board finds that direct service connection for thrombocytosis is not warranted.

For these reasons, the Board finds that the preponderance of the evidence weighs against the claim of service connection for myeloproliferative syndrome, diagnosed as thrombocytosis; consequently, the claim must be denied.  The preponderance of the evidence is against all the theories of the claim; therefore, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for meningioma (brain tumor) is denied.

Entitlement to service connection for myeloproliferative syndrome (diagnosed as thrombocytosis) is denied.


REMAND

In a November 2016 rating decision, the RO denied entitlement to service connection for cause of death.  In February 2017, the Appellant filed a timely NOD.  A review of the record shows that the RO has not issued an SOC with regard to this claim.  Accordingly, this issue must be remanded to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Appellant and her representative with an SOC regarding the issue of entitlement to service connection for cause of death.  The Appellant must be advised of the time limit in which she may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  If the Appellant perfects the appeal and the benefit remains denied, return the case to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


